Citation Nr: 1634404	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  13-02 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right hip disability, to include as secondary to residuals of stress fractures of the ankles. 

2.  Entitlement to service connection for a right hip disability, to include as secondary to residuals of stress fractures of the ankles.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps (USMC) from July 1983 to July 1987 and from July 1989 to July 1996.  After discharge from the USMC in July 1996, he had service in the United States Army Reserves (USAR). 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO declined to reopen a previously denied claim for service connection for a right hip disability.  The Veteran appealed the RO's determination to the Board. 

In March 2016, the Veteran testified before the undersigned at a hearing conducted via the above RO.  A copy of the hearing transcript is of record.

The Board has characterized the issue on appeal to reflect all theories of entitlement that are reflected by the record.  A January 2004 VA treatment record reflects that the Veteran complained of right hip pain as a result of his residuals of stress fractures of the ankles.  (See VA treatment reports, dated from October 2003 to January 2004, labeled as Medical Treatment-Government Facility and received into the Veteran's Veterans Benefits Management System (VBMS) file on March 15, 2004)).  Thus, the Board has recharacterized the claim to reflect the secondary service connection theory of the claim, as indicated on the title page.  

In the decision below, the Board will reopen the previously denied claim for service connection for a right hip disability.  The underlying claim for service connection for a right hip disability, to include as secondary to the residuals of stress fractures of the ankles is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. By a final and unappealed July 2005 rating action, the Oakland, California RO denied service connection, in part, for a right hip disability. 

2.  Evidence added to the record since the RO's final July 2005 rating action relates to an unestablished fact necessary to substantiate the underlying claim for service connection for a right hip disability (i.e., evidence showing that the Veteran has a current diagnosis of osteoarthritis of the right hip).


CONCLUSIONS OF LAW

1.  The July 2005 rating action, wherein the RO, in part, denied service connection for a right hip disability, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2015).

2.  Evidence received since the final July 2005 decision is new and material, and the claim for service connection for a right hip disability, to include as secondary to service-connected residuals of stress fractures of the ankles is reopened.  38 U.S.C.A. §§ 5103, 5013A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Regarding the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for a right hip disability, the Board is granting in full that portion of the issue.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  The question of whether VA met its duty to notify and assist on the underlying claim for service connection for a right hip disability, to include as secondary to stress fractures of the ankles, will be addressed in a future decision.

The Board finds that new and material evidence has been received and the claim for service connection for a right hip disability, to include as secondary to stress fractures of the ankles is reopened. 

The Veteran seeks to reopen a previously denied claim for service connection for a right hip disability, to include as secondary to stress fractures of the ankles.  By a July 2005 rating action, the RO, in part, denied service connection for a right hip disability.  In denying the claim in July 2005, the RO concluded, in part, that the evidence of record (i.e., service treatment records from the Veteran's second period of military service (i.e., July 1989 to July 1996), VA treatment reports, dated from October 2003 to January 2004, and March 2005 VA scar examination report)) did not contain any evidence of any chronic right hip disability.  The RO noted that the Veteran's service treatment records showed that he had complained of left hip pain in June 1991.  At that time, the examining clinician entered an assessment of left leg "quad" muscular-overuse.  The Veteran was informed of the RO's decision in August 2005, but he did not appeal.  There was also no relevant evidence added to the record during the applicable one year appeal period.  Thus, the RO's July 2005 rating action became final.  38 U.S.C.A. § 7105. 

Evidence received since the RO's final July 2005 rating decision includes, in part, VA treatment records, dated from 2009 to 2012. These reports are new because they were not of record at the time of the RO's final July 2005 rating action.  They are also material.  They are material because they relate to an unestablished fact necessary to substantiate the claim, namely evidence of a current diagnosis of early osteoarthritis of the right hip.  (See November 2009 VA treatment record associated with treatment records, dated June 2009 to May 2012 and received into the Veteran's VBMS electronic record on December 14, 2012 at page (pg.) 83). Therefore, new and material evidence has been received and the claim for service connection for a right hip disability, to include as secondary to stress fractures of the ankles, is reopened.  38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence having been received, the claim for service connection for a right hip disability, to include as secondary to residuals of stress fractures of the ankles, is reopened; to this extent only, the appeal is granted.


REMAND

As decided herein, the Veteran's service connection claim for a right hip disability, to include as secondary to the service-connected residuals of stress fractures of the ankles, has been reopened.  VA must now proceed to evaluate the underlying merits of the claim.  The Board finds that prior to further appellate review of the claim, additional substantive development is necessary.  Specifically, the AOJ should obtain outstanding VA treatment records and service treatment and personnel records from the Veteran's period of service in the USAR from the appropriate record depositories.  The Board will discuss each reason for remand separately below.

i) VA Treatment Records 

During the hearing before the undersigned, the Veteran testified that in late 1996 through 1997, he had sought treatment for his right hip from the VA clinic in Greenville, North Carolina, and that he had continued to seek current treatment from this facility.  (Transcript (T.) at pages (pgs.) 22, 27, 29-30).  While records dated from June 2009 to May 2012, from the VA clinic in Greenville, North Carolina, are of record, records dated from 1996 to 1997 and subsequent to May 2012 are absent.  In addition, the Veteran reported that he had sought treatment from the VA clinic in Martinez, California from 2003 to 2004.  A scant amount of treatment reports from this VA facility, dated from October 2003 to January 2004, are of record.  Thus, it is unclear from the Board if the paucity of records from the VA clinic in Martinez, California, includes all of those pertaining to the Veteran during the time period from 2003 to 2004.  As the above-cited outstanding VA records might contain evidence as to the etiology of the Veteran's right hip disability, they are potentially relevant to the claim and must be secured on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

ii) USAR Records

The Veteran had service in the USAR following separation from his second period of active service in July 1996.  As service treatment records from this period of service might contain evidence referable to the right hip, they should be secured on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA Community Based Outpatient Clinic (CBOC) in Greenville, North Carolina, and request copies of medical records for the Veteran covering the periods from 1996 to 1997 and from May 2012 to the present.  In addition, contact the Martinez, California, VA Outpatient Clinic and Community Living Center and request all treatment records for the Veteran, notably those dated for the period from 2003 to 2004, to exclude those dated from October 2003 to January 2004, which are already of record. 

If any clarification from the Veteran is required regarding his dates and places of treatment, contact him for the necessary information.  Documentation for the dates searched must be provided in the electronic record.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the Veteran's electronic record.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the Army Reserve Personnel Center, Records Management Center (RMC), and the Veteran's USAR unit to obtain his complete service treatment and personnel records.  The AOJ is informed that the Veteran was assigned to the 341st MP battalion, San Jose, California.  If no further service treatment and personnel records from the Veteran's periods of USAR service are available, or further attempts to secure them would be futile, a response to that effect must be clearly documented in the electronic record.

3.  Then, after ensuring compliance with the instructions above, and undertaking any additional development deemed necessary, such as scheduling the Veteran for a VA examination to determine the nature and extent of any currently present right hip disability, readjudicate the claim. 

If any decision remains adverse to the Veteran, issue a supplemental statement of the case to the Veteran and his representative and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


